DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 1/19/2022 is acknowledged.
Claims 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2022.  Claims 28 and 29 depend from claim 27 and therefore have been included
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “frame”, claim 34-35 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Rejections - 35 USC §112
Claim 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The frame made out of EVA surrounding the cushioning element (e.g. 110) is not understood. The frame is not shown in the drawings and the description providing in the disclosure is lacking the specifics to enable one skilled in the art to make and/or use the invention. Does the frame entirely surround the cushioning element? From applicant’s previous arguments in the parent application 15/902641 - constructing the frame out of EVA in a mold would cause the thermoplastic polyurethane particles to melt and not fuse together.
Claims 21-26 and 30-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claims 21 and 37, paragraphs (d) are vague and indefinite.  Paragraphs (d) is unclear because this limitations merely states a function without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e. the cushioning element, the particles or the control element / outsole, so it is unclear whether the function require some other structure or is simply the result of operating the shoe sole in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g). A suggestion on how to resolve the unclear boundaries would be to amend the claim to specify what structure enables these shearing motions.  
In claims 21 and 37, paragraphs (c) are unclear and indefinite.  This paragraph is comparing the features of first control region as compared to the second control region with respect to few holes or holes of smaller diameter or protrusions or bulges but none of these features have been claimed previously and therefore the scope of the claims is not clear.
In claims 21 and 37, it is not clear what “CNC” stands for and therefore the scope of the claim is not clear.
In claim 30, the phrase “a common class of materials” is vague and indefinite.  It is not clear which group of materials this would include.  To one person, wood and rubber could be from a common class of materials.

In claim 22, it refers to a method step of making the customized control element.  However, the product is being claimed and it is not understood what additional limitation this claim is adding.  Therefore, the scope of the claim cannot be determined.
Claims 22 and 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 22 and 34 fails to further limit the claimed sole. This claim is purely functional and doesn’t add any limitation to the claimed sole. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-26,30-33 and 36-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2013/0291409 (Reinhardt).
With regard to claims 21-26,30-33 and 36-40, Reinhardt teaches a sole (410) for a shoe, comprising:
(a) a cushioning element (regions 411,4111,4112) comprising randomly arranged particles of expanded thermoplastic urethane (see paragraphs 0007,0089, 0105), the cushioning element comprising a first region and a second region, and 
(b) a customized control element free from expanded material (outsole 413; see figure 4a), the control element comprising a first control region and a second control region, 
(c) wherein the first control region has at least one of the following features as compared to the second control region:(i) fewer holes, (ii) a plurality of holes with smaller diameters, (iii) protrusions that are greater in size, hardness, and/or expansion, or (iv) bulges that are greater in length, thickness, and/or structure (see figure 4a, which shows the outsole 413 having different regions with at least 
(d) wherein, under shear, the first control region engages with the first region of the cushioning element via the at least one feature and reduces shearing motions within the first region to a greater extent than the second control region reduces shearing motions within the second region (the control element (outsole) as taught by Reinhardt is inherently capable of reduces shearing motions as claimed.  External force as caused when the bottom of the outsole encounters the terrain (e.g. rocks, pebbles, etc.) will cause different shearing forces to different regions within the cushioning element as the expanded particles become compressed).
With regard to paragraph (e) in claims 21 and 37, the customized control element (outsole) taught by Reinhardt is inherently capable of being cut from a blank by laser cutting, die cutting, water jet cutting, or CNC cutting. 
With regard to claims 22-23, the customized control element (outsole) taught by Reinhardt is inherently capable of being cut before or after being affixed to the cushioning element.
Regarding claim 25, see paragraph 0004 and 0154.
Regarding claim 30, as understood, the materials as disclosed by Reinhardt appear to be manufactured by a common class of materials.
Regarding claim 31, see paragraph 0161.
.  
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-26,30-34 and 36-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0150132 (lannacone) in view of US 2005/008406 (Hoffer).
With regard to claims 21-26,30-34 and 36-40,  lannacone teaches a sole (12) for a shoe comprising:
(a) a cushioning element (10) comprising randomly arranged particles of an expanded material (e.g. expanded thermoplastic beads such as expanded polypropylene beads; see paragraphs [0019] and [0021]) surrounded by a frame (bag 40) and 
(b) a customized control element being an outsole free from expanded material comprising a first region and a second region (36; see figure 6C, wherein the lower sole 36 is now and outsole which is made out of flexible rubber or plastic material; see paragraph [0016] and [0029]).
Iannacone lacks teaching the first control region (outsole) has at least one of the following features as compared to the second control region:(i) fewer holes, (ii) a plurality of holes with smaller diameters, (iii) protrusions that are greater in size, hardness, and/or expansion, or (iv) bulges that are greater in length, thickness, and/or structure.
Hoffer teaches a compressible outsole (sole 14 with fins that make contact with the ground and therefore is an outsole) having a protrusions of with regions of different sizes and bulges that are greater in length, thickness and/or structure (see the plurality of fins and grooves on the bottom of the sole which have protrusions and bulges as claimed).  Also see paragraph, 0023 which teaches how the cushioning sole controls 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the outsole as taught by Iannacone to have protrusions of with regions of different sizes and bulges that are greater in length, thickness and/or structure, as taught by Hoffer, to provide additional traction and control for the wearer.
With regard to all of the functional language, the sole taught by the combination above will inherently provide all the functional language as claimed.  The structure as taught by the combination is inherently capable of reduces shearing motions as claimed.  For example, external forces such as caused when the bottom of the outsole encounters the terrain (e.g. rocks, pebbles, etc.) causes different shearing forces to different regions within the cushioning element as claimed.  Also, the outsole is also capable of being cut from a blank by laser cutting, die cutting, water jet cutting or CNC cutting either before or after attached to the cushioning element.
With regard to the adhesive in claim 23, attaching shoe components by adhesive is known in the art, see paragraph 0022, lines 5-6 of Hoffer.  Therefore, it would have been obvious to one of ordinary skill in the art to attach the control element (outsole) of the sole as taught by the combination above to the cushioning element by adhesive, as taught by Hoffer, to facilitate bonding the components together.
With regard to claim 31, the shoe sole taught by the combination above doesn’t teach the control element (outsole) being manufactured from 
Regarding claim 30, the control element and the cushioning element out made out of plastics and rubbers, therefore are manufactured from a common class of materials. 
Regarding claim 32, the cushioning element (10) extends in to all regions of the sole including the medial midfoot region (first region) and the lateral heel region (second region).  
Regarding claim 33, as shear forces are encountered to regions of the sole, the bending resistance will increase in those regions. 
Regarding claim 34, the frame (bag 40) taught by Iannacone is made out of a stretch jersey fabric (see paragraph [0017]) and therefore is not made out of a non-expanded material as defined by applicant (see the instant specification). 
Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over lannacone as applied to claim 21 above, and further in view of US 5549743 (Pearce).
Pearce teaches a bag (bladder) for containing a plurality of beads, wherein the bladder can be made out of several different materials including EVA (see col.
15, lines 18-36 which teaches the bladder made out of EVA and/or a stretch knit fabric). It would be obvious to one of ordinary skill in the art to construct the bag of the shoe sole as taught by the combination above out of ethylene-vinyl-acetate, as taught by Pearce, to facilitate construction of the bag.
Claims 21-26 and 30-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RE33,066 (Stubblefield) in view of US 2010/0222442 (Prissok).
With regard to claims 21-26 and 30-40, Stubblefield teaches a sole for a shoe comprising a cushioning element / midsole (midsole 16) made out of a typical material (see col. 5, lines 53-56) and a control element / outsole (outsole 18 made out of rubber, thermoplastic, etc. and the like) wherein the control element / outsole has areas with protrusions of different sizes and bulges with different thickness (see the figure which shows the outsole 18, which include the lugs and ribs, having different thickness throughout and there a region with a greater thickness), and holes (e.g. openings 26,28, etc.).   The different thickness and holes of the outsole inherently cause different regions of the midsole with different shearing motions.  The regions of the midsole exposed to areas of the outsole with less thickness or no thickness (i.e. holes) have reduce shearing motions as compared to the other regions of the midsole.   Stubblefield lacks the cushioning element / midsole comprising randomly arranged particles of 
Regarding claims 34 and 35, as understood, the outer lugs or levers 20 (see Stubblefield) form a frame which surround the cushioning material / midsole.  Moreover, Prissok teach an outer skin is formed about the particles which also could represent a frame. Regarding the frame being EVA, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the frame out of EVA, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.  Regarding claim 31, the examiner takes official notice that it is old and conventional in the art to construct outsoles and midsoles, control element and cushioning element respectively, out of  construct the midsole and outsole as taught above out of thermoplastic urethane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.  Regarding claim 33, as shear forces are encountered to regions of the sole, the bending resistance will increase in those regions.  
Regarding claim 32, as shown in figure 4 of Stubblefield, the cushioning element (16) extends in to all regions of the sole including the medial midfoot region (first region) and the lateral heel region (second region).  
Regarding all of the functional claim language, the different thickness, protrusions/bulges and holes of the outsole in combination with the midsole containing the expanded thermoplastic polyurethane particles, as taught above, would inherently cause different regions of the midsole with different shearing motions.  The regions of the midsole exposed to areas of the outsole with less thickness or no thickness (i.e. holes) have reduce shearing motions as compared to the other regions of the midsole.
Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RE33,066 (Stubblefield) in view of US 2014/0227505 (Schiller) and/or US 2014/0017450 (Baghdadi).
With regard to claims 21-26 and 30-40, Stubblefield teaches a sole for a shoe comprising a cushioning element / midsole (midsole 16) made out of a typical material (see col. 5, lines 53-56) and a control element / outsole (outsole 18 made out of rubber, lacks the cushioning element / midsole comprising randomly arranged particles of expanded material.  Schiller and Bagdadi both teach constructed a shoe sole (i.e. midsole or outsole) comprising expanded material in the form of random particles wherein the shoe sole is an integrally formed piece which retains their individual particle shapes, see paragraphs [0008]-[0013],[0038]-[0048] of Schiller and [0008]-[0012],[0035]-[0045] of Bagdadi.   Schiller and Bagdadi both teach the expandable thermoplastic polyurethane.   It would have been obvious to construct the midsole as taught by Stubblefield, to be constructed out of a midsole comprising randomly arranged particles of an expanded material, as taught by Schiller and/or Baghdadi, to provide a lighter weight shoe and better ventilation within the shoe.  
Regarding claims 34 and 35, as understood, the outer lugs or levers 20 (see Stubblefield) form a frame which surround the cushioning material / midsole.  Moreover, Schiller and Baghdadi teach an outer skin is formed about the particles which also could represent a frame. Regarding the frame being EVA, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the frame In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.  Regarding claim 31, the examiner takes official notice that it is old and conventional in the art to construct outsoles and midsoles, control element and cushioning element respectively, out of thermoplastic urethane.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the midsole and outsole as taught above out of thermoplastic urethane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.  Regarding claim 33, as shear forces are encountered to regions of the sole, the bending resistance will increase in those regions.  
Regarding claim 32, as shown in figure 4 of Stubblefield, the cushioning element (16) extends in to all regions of the sole including the medial midfoot region (first region) and the lateral heel region (second region).  
Regarding all of the functional claim language, the different thickness, and holes of the outsole in combination with the midsole containing the expanded thermoplastic polyurethane particles, as taught above, would inherently cause different regions of the .
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 21 above, and further in view of US 2005/0150132 (Iannacone).
To the extent that any of the rejections above do not teach one of the materials listed in claim 22, Iannacone teaches a midsole (filling 10) wherein the expanded material is polystyrene particles (e.g. expanded polypropylene beads) or other materials, see paragraph 0021.  Therefore, it would have been obvious to construct the randomly arranged particles of expanded material as taught above with other types of expanded particles such as polystyrene or polypropylene, as taught by Iannacone, because the mere substitution one art recognized equivalent for another is of no apparent patentable criticality.  Furthermore see paragraph 0013 of the instant application which teaches the expanded particle material can be a variety of different materials.

    PNG
    media_image1.png
    238
    427
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-26 and 28-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 9,930,928 and 10,721,991. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Ted Kavanaugh of Art Unit 3765 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Ted Kavanaugh whose telephone number is (571) 272-4556.  The examiner can normally be reached from Monday-Thursday 8AM-6PM.  If attempts to 




/Ted Kavanaugh/Primary Examiner, Art Unit 3732